Citation Nr: 0112867	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1994 for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted the veteran's claim for 
a total rating for compensation based on individual 
unemployability due to service-connected disabilities, 
effective November 7, 1994.  The veteran filed a timely 
appeal to the effective date assigned by the RO.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran filed a claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities in August 1999.

3.  In a rating decision dated in September 1999, the RO 
granted the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, and assigned an effective 
date of November 7, 1994, the date of VA's receipt of a 
statement from the veteran indicating that he was 
unemployable due to his shoulder and hand problems.

4.  The evidence of records does not reflect an informal 
claim for a TDIU prior to November 7, 1994, and it was 
factually ascertainable that the veteran was totally disabled 
due to service-connected disabilities within the one-year 
period prior to November 7, 1994.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than November 7, 1994, for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.16 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence needed to substantiate his 
claim.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the appellant, and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5103 
and 5103A, 5106-7).  

The veteran claims that the RO's grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, currently determined to be 
effective from November 7, 1994, should be effective from an 
earlier date.  Specifically, he asserts that the correct 
effective date is March 3, 1992, the date of a VA outpatient 
treatment note indicating treatment for his left shoulder 
disorder.  

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: (1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and (2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence showing that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

An award of a total disability rating based on individual 
unemployability, due to service-connected disabilities, is an 
award of increased compensation.  The effective date 
provisions for awards of increased disability compensation 
include a general rule which is that an award based on a 
claim for increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U. 
S. Court of Appeals for Veterans Claims (Court) held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  Id.  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides 
the applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  That is, because neither 38 U.S.C. § 
5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of 
the claim as the effective date of an award of increased 
disability compensation, the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (2000).  
Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits:  

(1) Report of examination or hospitalization by VA 
or uniformed services.  The date of outpatient or 
hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as 
the date of receipt of a claim, only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission; 

(2)  Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of 
the physician or lay person and shows the 
reasonable probability of entitlement to benefits; 

(3) State and other institutions. When submitted by 
or on behalf of the veteran and entitlement is 
shown, date of receipt by VA of examination 
reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of 
a claim if received from State, county, municipal, 
recognized private institutions, or other 
Government hospitals (except those described in 38 
C.F.R.                 § 3.157(b)(1)).  These 
records must be authenticated by an appropriate 
official of the institution.  Benefits will be 
granted if the records are adequate for rating 
purposes; otherwise findings will be verified by 
official examination.  Reports received from 
private institutions not listed by the American 
Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans 
Affairs or physician designee.  

38 C.F.R. § 3.157.

The Board must first review the evidence and determine when a 
claim for a TDIU was received.  In this case, the veteran was 
awarded a total rating for compensation based on individual 
unemployability due to service-connected disabilities by an 
RO rating dated in September 1999, with an effective date of 
November 7, 1994.  Although a specific claim for a total 
rating was not received by VA until August 1999, the RO 
determined that a statement received from the veteran on 
November 7, 1994, in which he indicated that he had "missed 
a lot of work in the last few years," including "nearly 
half a year in 1982 and all of 1983 because of my shoulder 
and hand," raised a  claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The RO did not consider such 
a claim at that time, since neither the veteran's left 
shoulder disorder nor his right hand disorder was then 
service connected.  However, subsequent actions by the RO, 
Board and Court resulted in the grant of service connection 
for these two disorders, and, furthermore, these two 
disorders, in part, formed the basis for the RO's subsequent 
grant of a total disability rating.  Thus, in light of the 
statements made by the veteran in the November 1994 
communication, the RO determined that the veteran, at that 
time, was contending that he was totally disabled due to 
disabilities for which service connection was later granted. 

Thus, if the November 7, 1994 communication is viewed as the 
veteran's claim for TDIU, the Board must look to evidence 
either dated or received (depending on the type of evidence) 
during the one year period preceding that date.  A review of 
the veteran's claims file reveals no document received prior 
to November 7, 1994 which can be construed as a claim for a 
total disability rating.  Although a statement from the 
veteran's former employer, Arkay Construction Company, 
indicated that the veteran had been "layed off on several 
occasions when his shoulder prevented him from performing his 
job," thus potentially indicating a claim for a total 
rating, the Board notes that this document was also received 
on November 7, 1994, and thus could not serve as the basis 
for an earlier effective date.

Further, to the extent that the veteran is requesting that 
the March 3, 1992 VA outpatient treatment report be construed 
as an informal claim for a TDIU, the Board notes that this 
report is dated more than one year prior to November 4, 1994.  
See 38 C.F.R. § 3.155.  Moreover, the Board notes that an 
informal claim is required to indicate an intent to apply for 
VA benefits and if a VA report of examination or 
hospitalization is to be accepted as an informal claim, the 
report must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospitalization.  As to the issue of the 
veteran's claim for a TDIU, these requirements are not met by 
the March 1992 VA outpatient treatment report.  See 38 C.F.R. 
§§ 3.155, 3.157.  Based on the foregoing, the Board finds 
that the date of claim for a TDIU in this case can be no 
earlier than November 4, 1994.

Turning to the question of question of when it was factually 
ascertainable that the veteran was entitled to the increased 
award of a TDIU, the Board has considered whether an earlier 
effective date may be assigned in this case under that 
provision of 38 C.F.R. § 3.400(o)(2) which allows for the 
assignment of an effective date up to one year prior to the 
date of receipt of a claim for a total disability rating if 
it is factually ascertainable that the veteran was totally 
disabled at any time during the one-year period prior to the 
receipt of the claim.  In this case, the only evidence 
received during the one-year period prior to the RO's receipt 
of the veteran's claim for total disability, i.e., the period 
from November 7, 1993 to November 7, 1994, consists of a 
statement received in October 1994 from John B. Lescault, 
D.C., a chiropractor in private practice.  While Dr. Lescault 
discussed the veteran's left shoulder disorder, described as 
an impingement syndrome, he did not discuss the impact, if 
any, of this disorder on the veteran's employability, or 
otherwise indicate that the disorder was totally disabling.  
While several other VA outpatient treatment notes dated in 
March 1992 and from July 1992 to September 1993 also 
discussed the veteran's left shoulder disorder and his right 
wrist disorder, these documents do not indicate that the 
veteran was in any way totally disabled due to these 
disorders.  Furthermore, the Board notes that since these 
notes indicate treatment during a period more than one year 
prior to the RO's November 7, 1994 receipt of the veteran's 
claim for a total disability rating, they could not serve as 
the basis of an earlier effective date regardless of their 
content.

As a final matter, the Board acknowledges the veteran's 
argument, as set forth by his service representative, that, 
as a practical matter, the veteran's service-connected 
disabilities prevented him from obtaining or retaining 
substantially gainful employment well before the current 
entitlement date of November 7, 1994.  In support of this 
contention, the veteran argues that Social Security 
Administration records indicate that he was found to be 
totally disabled by that agency from October 30, 1991, and 
should be entitled to an earlier effective date as a result.  
However, no evidence of the Social Security Administration's 
determination of total disability was received by VA in 1991, 
or, indeed, until many years later, in February 1995.  As 
noted above, an effective date prior to the date of receipt 
of a claim for increase can be assigned on the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred only if the claim is received within 
one year from such date, otherwise the date of receipt of the 
claim.  In any case, as the evidence regarding the total 
disability determination by the Social Security 
Administration was not received until several months after 
the veteran's implied claim for a total disability rating in 
November 1994, an earlier effective date cannot be assigned 
based on this document.  Further, because the date of the 
records upon which that determination was based would also 
have had to be dated either during or before 1991, such 
records for reasons set forth in the paragraphs above, could 
also not form the basis of an earlier effective date for a 
TDIU.  The Board notes that none of effective dates of 
service connection for the disabilities that formed the basis 
of the grant of a TDIU were effective prior to the date of 
the SSA decision.  Service connection for laceration scar of 
the chin and scars on the forehead and neck was established 
from December 1991, but a compensable evaluation was not 
assigned until December 1998.  Further, service connection 
for right ulnar neuropathy and left shoulder impingement was 
not established until 1994.  Thus, based on the forgoing 
discussion, the Board finds that in this case the effective 
date of the award of a TDIU can be no earlier than November 
7, 1994.  


ORDER

An effective date earlier than November 7, 1994 for the grant 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

